Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Feb 2020 has been entered.
 Response to Arguments
Applicant’s arguments, see pg. 11, filed 10 Feb 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 12 Nov 2020 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 11-13, filed 10 Feb 2021, with respect to the 35 U.S.C. 112(a) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of 12 Nov 2020 have been withdrawn in view of the amended claims.
Applicant’s arguments, see pg. 13-14, filed 10 Feb 2021 with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive in part.  
The 35 U.S.C. 112(b) rejections of 12 Nov 2020 to claims 1-6 have been withdrawn in view of the amended claims.
Regarding claims 7 and 14, Applicant argues, see pg. 13, that “Applicant has executed claim amendments to more distinctly point out and claim the subject matter 
Applicant's arguments, see pg. 14-18, filed 10 Feb 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues, see pg. 15, that “Neither Zvuloni in combination with Stone, Costello, and Miller (with respect to Claims 1- 5), nor Zvuloni in combination with Stone, Costello, Miller, and Gilboa (with respect to Claim 6) disclose, suggest, or make obvious "selecting a selectable length of tissue specimen to be collected at each tissue specimen collection site," "collect[ing] the selectable length of tissue specimen to be collected at each tissue specimen collection site, wherein each selectable length of tissue specimen comprises a single continuous tissue specimen, " "determin[ing] whether one or more regions of tissue on the three-dimensional tissue model are beyond a specified distance from a tissue specimen collection site," or "display[ing], on the three-dimensional tissue model and along the length of at least one of the one or more collected tissue specimens, one or more tissue lesions," as required by Claim 1 as amended herein.” However, the Examiner respectfully disagrees. Stone at least discloses selecting a selectable length of tissue specimen to be collected at each tissue specimen collection site (Fig. 57; [0182]: the system calculates the specific length necessary depending upon the location of the biopsy in prostate 1008); collect the selectable length of tissue specimen to be collected at each tissue specimen collection 
Regarding claims 7 and 18, Applicant argues, see pg. 18, that “Suehira in view of Zvuloni, Stone, Costello and Miller does not disclose, suggest, or make obvious the Claim 7 (and Claim 14) limitations of "the computer selecting a selectable length of tissue specimen to be collected at each tissue specimen collection site," "collect[ing] a tissue specimen of selected length comprising a single continuous tissue specimen with the needle assembly at each of the one or more locations on the animal that correspond to the one or more biopsy plan tissue specimen collection sites," "determining whether one or more regions of tissue on the three-dimensional tissue model are beyond a specified distance from a tissue specimen collection site," or "displaying, on the three-dimensional tissue model and using the display device, and along the length of at least one of the one or more collected tissue specimens of selected length, one or more tissue lesions." However, the Examiner respectfully disagrees. Stone at least discloses the computer selecting a selectable length of tissue specimen to be collected at each tissue specimen collection site (Fig. 57; [0182]: the system calculates the specific length necessary depending upon the location of the biopsy in prostate 1008); collect a tissue specimen of selected length comprising a single continuous tissue specimen ([0192]: full length of prostate 1008 at that site) with the needle assembly at each of the one or more locations on the animal that correspond to the one or more biopsy plan tissue specimen collection sites ([0190]: the actuator assembly 200 is used with the needle assembly 100 to excise a biopsy specimen specified by the length 1554 by setting the length of travel of the inner component 102); determining whether one or more regions of tissue on the three-dimensional tissue model are beyond a specified distance from a tissue specimen collection site ([0182]: length of minimum section determines how close to the prostate capsule or contoured perimeter of the gland a biopsy will be taken); and displaying, on the three-dimensional tissue model and using the display device, and along the length of at least one of the one or more collected tissue specimens (Fig. 72: biopsy site "5" 1529 and biopsy length 1576), one or more tissue lesions (Fig. 72: three-dimensional tumor 1584; [0201]). It is noted that these limitations have been given a broadest reasonable interpretation (see 35 U.S.C. 112(b) and 103 rejections below). Applicant is strongly advised to amend the limitations above in view of the specification of the instant application to distinguish the claimed invention from Stone.
Status of Claims
Claims 1-20 are currently examination. No claim(s) has/have been cancelled/added/withdrawn since the Final Rejection of 12 Nov 2020.
Claim Objections
Claim(s) 1, 7, and 13-20 is/are objected to because of the following informalities:  
“the computer-readable instructions when executed selecting a selectable length of tissue specimen” should read “(in next line) select a selectable length of tissue specimen” (claim 1);
“developing a biopsy plan” should read “developing the biopsy plan” (claim 7);
“collect a tissue specimen of selected length comprising a single continuous tissue specimen” should read “collecting a tissue specimen of selected length, the tissue specimen comprising a single continuous tissue specimen” (claim 7);
“retract the needle assembly” should read “retracting the needle assembly” (claim 7);
“selected length” should read “the selected length” (claims 7 and 14);
“displaying, on the three-dimensional tissue model and using the display device, and along the length of the at least one of the one or more collected tissue specimens of selected length,” should read “displaying, on the three-dimensional tissue model, using the display device, and along the length of the at least one of the one or more collected tissue specimens of selected length,” (claims 7 and 14);
“one or more tissue lesions” should read “the one or more tissue lesions” (claim 13 and 19-20);
“collect a tissue specimen of selected length, comprising a single continuous tissue specimen” should read “collect a tissue specimen of selected length, the tissue specimen comprising a single continuous tissue specimen” (claim 14);
“a biopsy plan to collect tissue specimens from one or more tissue specimen collection sites” should read “the biopsy plan to collect tissue specimens from the one or more tissue specimen collection sites” (claim 15);
“animal” should read “the animal” (claim 16); and
“after verifying that location of the needle assembly in animal corresponds to a tissue specimen collection site” should read “after verifying that the location of the needle assembly in the animal corresponds to the tissue specimen collection site” (claims 17-18).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites the limitation “modifying length of continuous tissue specimen collected from location of the needle assembly in response to the verified location of the needle assembly.” A review of the specification discloses at least in [00100] that the inventor had a possession of a computer performing the recited limitation. However, the limitation does not specify who or what performs the recited limitation that a broadest reasonable interpretation of the recited limitation includes, for example, a person performing the recited limitation. Thus, the claim is drawn to a broad genus when the specification discloses a species. See MPEP § 2163.03.V. Applicant is advised to specify in the claim that the recited limitation is performed by the processor recited in claim 14.
Claim 18 recites the limitation “modifying number or location of tissue specimen collection sites from which the needle assembly will collect continuous tissue specimen.” A review of the specification discloses at least in [00115] that the inventor had a possession of a computer performing the recited limitation. However, the limitation does not specify who or what performs the recited limitation that a broadest reasonable interpretation of the recited limitation includes, for example, a person performing the recited limitation. Thus, the claim is drawn to a broad genus when the specification discloses a species. See MPEP § 2163.03.V. Applicant is advised to specify in the claim that the recited limitation is performed by the processor recited in claim 14.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “collect the selectable length of tissue specimen to be collected at each tissue specimen collection site.” It is unclear how the computer-readable instructions, when executed, can “collect the selectable length of tissue specimen to be collected at each tissue specimen collection site, wherein each selectable length of tissue specimen comprises a single continuous tissue specimen.” In other words, it is unclear, whether the computer-readable instructions are, for example, instructing a biopsy apparatus or a surgeon to collect the selectable length of tissue specimen. Claims 2-6 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “collect, via a biopsy apparatus, the selectable length of tissue specimen to be collected at each tissue specimen collection site.”
Claim 1 recites the limitation “wherein each selectable length of tissue specimen comprises a single continuous tissue specimen.” It is unclear whether “each selectable length of tissue specimen” is the same or different from “a selectable length of tissue specimen to be collected at each tissue specimen collection site,” as recited in claim 1. Claims 2-6 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “wherein the selectable length of tissue specimen to be collected at each tissue specimen collection site comprises a single continuous tissue specimen.”
Claim 1 recites the limitation “determine whether one or more regions of tissue on the three-dimensional tissue model are beyond a specified distance from a tissue specimen collection site.” It is unclear whether “a tissue specimen collection site” is the same or different from “each tissue specimen collection site.” Claims 2-6 inherit the deficiency by the nature of their dependency on claim 1.
Claim 1 recites the limitations “display, on the three-dimensional tissue model, biopsy results associated with each of the one or more collected tissue specimens” and “display, on the three-dimensional tissue model and along the length of at least one of the one or more collected tissue specimens, one or more tissue lesions.” First, it is unclear how the computer-readable instructions, when executed, can “display, on the three-dimensional tissue model, biopsy results associated with each of the one or more collected tissue specimens” and “display, on the three-dimensional tissue model and along the length of at least one of the one or more collected tissue specimens, one or more tissue lesions.” In other words, it is unclear, whether the computer-readable instructions are, for example, displaying via an image or a display device the biopsy results and the one or more tissue lesions. Second, there is insufficient antecedent basis for “the one or more collected tissue specimens.” Third, it is unclear how the computer-readable instructions are displaying biopsy results associated with each of the one or more collected tissue specimens. In other words, it is unclear, for example, whether the biopsy results are provided via a user input or stored in the non-transitory computer-readable storage medium and accessed by the computer-readable instructions. Lastly, the antecedent basis for “the length of at least one of the one or more collected tissue specimens” is unclear. It is unclear whether “the length” is referring to: a) “a selectable length of tissue specimen to be collected at each tissue specimen collection site” as recited in claim 1; b) “the selectable length of tissue specimen” selected as recited in claim 1; c) “the selectable length of tissue specimen” collected as recited in claim 1; d) a length; or e) otherwise. Claims 2-6 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitations are being given a broadest reasonable interpretation as “display, on the three-dimensional tissue model on a display device, biopsy results stored in the non-transitory computer-readable storage medium and associated with each of one or more collected tissue specimens collected at the each tissue specimen collection site” and “display, on the three-dimensional tissue model on the display device and along a length of at least one of the one or more collected tissue specimens on the display device, one or more tissue lesions,” respectively. 
Claim 4 recites the limitation “display on the three-dimensional tissue model one or more of size, location, or severity of one or more tissue lesions.” It is unclear how the computer-readable instructions, when executed, can “display on the three-dimensional tissue model one or more of size, location, or severity of one or more tissue lesions.” In other words, it is unclear, whether the computer-readable instructions are, for example, displaying on the three-dimensional tissue model via an image or a display device one or more of size, location, or severity of one or more tissue lesions.  Claims 5-6 inherit the deficiency by the nature of their dependency on claim 4. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “display on the three-dimensional tissue model on a display device one or more of size, location, or severity of one or more tissue lesions.”
Claim 5 recites the limitation “generate and display a radius of treatment encompassing at least one of the one or more tissue lesions.” It is unclear how the computer-readable instructions, when executed, can “display a radius.” In other words, it is unclear, whether the computer-readable instructions are, for example, displaying via an image or a display device a radius of treatment encompassing at least one of the one or more tissue lesions. Claim 6 inherits the deficiency by the nature of their dependency on claim 5.
Claim 6 recites the limitation “expand the radius of treatment to encompass at least one tissue specimen collection site that does not comprise a tissue lesion.” First, it is unclear how the computer-readable instructions, when executed, can “expand the radius of treatment.” In other words, it is unclear whether the computer-readable instructions are, for example, instructing a biopsy apparatus or a surgeon via a display device to expand the radius of treatment. Second, it is unclear whether “at least one tissue specimen collection site” is the same or different from “each tissue specimen collection site” recited in claim 1. Third, it is unclear whether “a tissue lesion” is the same or different from “one or more tissue lesions” recited in the claim. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “expand the radius of treatment on a display device to encompass at least one tissue specimen collection site that does not comprise a tissue lesion.”
Claim 7 recites the limitations “one or more tissue specimen collection sites”, “each tissue specimen collection site”, “a tissue specimen collection site”, and “the one or more biopsy plan tissue specimen collection sites.” First, the limitation “the one or more biopsy plan tissue specimen collection sites” has insufficient antecedent basis. Second, it is unclear whether the limitations “one or more tissue specimen collection sites”, “each tissue specimen collection site”, “a tissue specimen collection site”, and “the one or more biopsy plan tissue specimen collection sites” are referring to the same or different tissue specimen collection sites. Claims 8-13 inherit the deficiency by the nature of their dependency on claim 7. For purposes of the examination, the limitation “the one or more biopsy plan tissue specimen collection sites” is being given a broadest reasonable interpretation as “one or more tissue specimen collection sites.” 
Claim 7 recites the limitation “displaying on the three-dimensional tissue model, using the display device, biopsy results associated with each of the one or more collected tissue specimens.” First, there is insufficient antecedent basis for “the one or more collected tissue specimens.” Second, it is unclear how the computer is configured to display biopsy results associated with each of the one or more collected tissue specimens. In other words, it is unclear, for example, whether the biopsy results are provided via a user input or stored in the memory and accessed by the computer. Claims 8-13 inherit the deficiency by the nature of their dependency on claim 7. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “displaying on the three-dimensional tissue model, using the display device, biopsy results stored in the memory and associated with each of one or more collected tissue specimens collected at the one or more locations on the animal.” 
Claim 7 recites the limitation “the length of at least one of the one or more collected tissue specimens.” The antecedent basis for “the length” is unclear. It is unclear whether “the length” is referring to: a) “a selectable length of tissue specimen to be collected at each tissue specimen collection site” as recited in claim 7; b) “the selectable length of tissue specimen” selected as recited in claim 7; c) “the selectable length of tissue specimen” collected as recited in claim 7; d) a length; or e) otherwise. Claims 8-13 inherit the deficiency by the nature of their dependency on claim 7. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a length of at least one of the one or more collected tissue specimens.”
Claim 8 recites the limitation “modifying the biopsy plan …” It is unclear which of the physical structures recited in the claim performs the functional limitation “modifying the biopsy plan …” Claims 9-11 inherit the deficiency by the nature of their dependency on claim 8. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the computer modifying the biopsy plan …”
Claim 10 recites the limitation “modifying length …” It is unclear which of the physical structures recited in the claim performs the functional limitation “modifying length …” For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the computer modifying length …”
Claim 11 recites the limitation “modifying number or location …” It is unclear which of the physical structures recited in the claim performs the functional limitation “modifying number or location …” For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “the computer modifying number or location …”
Claim 14 recites the limitations “one or more tissue specimen collection sites”, “each tissue specimen collection site”, “a tissue specimen collection site”, and “the one or more biopsy plan tissue specimen collection sites.” First, the limitation “the one or more biopsy plan tissue specimen collection sites” has insufficient antecedent basis. Second, it is unclear whether the limitations “one or more tissue specimen collection sites”, “each tissue specimen collection site”, “a tissue specimen collection site”, and “the one or more biopsy plan tissue specimen collection sites” are referring to the same or different tissue specimen collection sites. Claims 15-20 inherit the deficiency by the nature of their dependency on claim 14. For purposes of the examination, the limitation “the one or more biopsy plan tissue specimen collection sites” is being given a broadest reasonable interpretation as “one or more tissue specimen collection sites.” 
Claim 14 recites the limitation “displaying on the three-dimensional tissue model, using the display device, biopsy results associated with each of the one or more collected tissue specimens.” First, there is insufficient antecedent basis for “the one or more collected tissue specimens.” Second, it is unclear how the biopsy results associated with each of the one or more collected tissue specimens are displayed. In other words, it is unclear, for example, whether the biopsy results are provided via a user input or stored in the memory and accessed by the processor recited in claim 14. Claims 8-13 inherit the deficiency by the nature of their dependency on claim 7. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “displaying on the three-dimensional tissue model, using the display device, biopsy results stored in the memory and associated with each of the one or more collected tissue specimens collected at the one or more locations on the animal.” 
Claim 14 recites the limitation “the length of at least one of the one or more collected tissue specimens.” The antecedent basis for “the length” is unclear. It is unclear whether “the length” is referring to: a) “a selectable length of tissue specimen to be collected at each tissue specimen collection site” as recited in claim 14; b) “the selectable length of tissue specimen” selected as recited in claim 14; c) a length; or d) otherwise. Claims 15-20 inherit the deficiency by the nature of their dependency on claim 14. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “a length of at least one of the one or more collected tissue specimens.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone et al. (US Patent Pub. 2015/0245817) - hereinafter referred to as Stone.
Regarding claim 1, Stone discloses a non-transitory computer-readable storage medium stored therein computer-readable instructions ([0219]: methods are implemented as instructions recorded on computer readable medium; [0225]: non-transitory computer-readable media), the computer-readable instructions when executed configured to:
access one or more tissue images comprising animal tissue ([0149]: obtain ultrasound images of target tissue);
generate a three-dimensional tissue model from the one or more tissue images ([0162]: construct a three-dimensional model of target tissue using a plurality of line contours appearing in each ultrasound image; Fig. 50-52; [0171]-[0179]);
develop a biopsy plan to collect tissue specimens from one or more tissue specimen collection sites corresponding to the three-dimensional tissue model (Fig. 58; [0183]: number of biopsy sites represented by array of dots 1516),
the computer-readable instructions when executed selecting a selectable length of tissue specimen to be collected at each tissue specimen collection site (Fig. 57; [0182]: the system calculates the specific length necessary depending upon the location of the biopsy in prostate 1008);
collect the selectable length of tissue specimen to be collected at each tissue specimen collection site ([0190]: the actuator assembly 200 is used with the needle assembly 100 to excise a biopsy specimen specified by the length 1554 by setting the length of travel of the inner component 102),
wherein each selectable length of tissue specimen comprises a single continuous tissue specimen ([0192]: full length of prostate 1008 at that site),
determine whether one or more regions of tissue on the three-dimensional tissue model are beyond a specified distance from a tissue specimen collection site ([0182]: length of minimum section determines how close to the prostate capsule or contoured perimeter of the gland a biopsy will be taken);
display, on the three-dimensional tissue model, biopsy results associated with each of the one or more collected tissue specimens (Fig. 66 and 72 and [0200]-[0201]: For biopsy site "5", tumors 1-2 with Gleason value/start/end are shown as a 3D tumor on 3D prostate image),
display, on the three-dimensional tissue model and along the length of at least one of the one or more collected tissue specimens (Fig. 72: biopsy site "5" 1529 and biopsy length 1576), one or more tissue lesions (Fig. 72: three-dimensional tumor 1584; [0201]); and
generate a treatment plan to treat one or more tissue regions of the animal in response to the biopsy results (Fig. 42: lesions 1598, 1560; [0204]-[0205]: After the pathology phase is complete a treatment plan is set up for the patient). 
Regarding claims 2-3, Stone discloses all limitations of claim 1, as discussed above, and Stone further discloses:
after developing the biopsy plan to collect tissue specimens from the one or more tissue specimen collection sites on the three-dimensional tissue model (Fig. 58; [0183]: number of biopsy sites represented by array of dots 1516): modify the biopsy plan to alter one or more of number or location of the one or more tissue specimen collection sites, volume of tissue collected from each tissue specimen collection site, or length of tissue specimen collected from each tissue specimen collection site (Fig. 59; [0184]: The skipped sites 1292 information allows a user to evaluate the biopsy plan and make changes to the biopsy plan to increase the amount of tissue included in the biopsy plan) (claim 2); and
after developing the biopsy plan to collect tissue specimens from the one or more tissue specimen collection sites on the three-dimensional tissue model (Fig. 58; [0183]: number of biopsy sites represented by array of dots 1516), and before displaying, on the three-dimensional tissue model and along the length of at least one of the one or more collected tissue specimens (Fig. 72: biopsy site "5" 1529 and biopsy length 1576), one or more tissue lesions (Fig. 72: three-dimensional tumor 1584; [0201]); and align location of the one or more tissue specimen collection sites on the three-dimensional tissue model with one or more tissue images (Fig 3; [0196]: adjustments to the position of the probe centerline 1362 may need to be performed to keep the virtual image aligned with the ultrasound image of the prostate 1008) (claim 3).
Regarding claims 4-5, Stone discloses all limitations of claim 1, as discussed above, and Stone further discloses:
after displaying, on the three-dimensional tissue model, biopsy results associated with each of the one or more collected tissue specimens (Fig. 66 and 72 and [0200]-[0201]: For biopsy site "5", tumors 1-2 with Gleason value/start/end are shown as a 3D tumor on 3D prostate image): display on the three-dimensional tissue model one or more of size, location, or severity of one or more tissue lesions (Fig. 72; [0201]: Tumor “1” 1557 is shown as a segment of the virtual image, and shown as a three-dimensional tumor 1584 on the three-dimensional prostate image 1472) (claims 4-5); and
after displaying on the three-dimensional tissue model the one or more of size, location, or severity of one or more tissue lesions (Fig. 72; [0201]: Tumor “1” 1557 is shown as a segment of the virtual image, and shown as a three-dimensional tumor 1584 on the three-dimensional prostate image 1472): generate and display a radius of treatment encompassing at least one of the one or more tissue lesions (Fig. 74; [0205]: the three-dimensional reconstruction 1174 is shown in the image frame 1440 with virtual representations of any lesions 1598, 1560 superimposed thereon) (claim 5).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stone, as applied to claim 5 above, and further in view of Gilboa (US Patent No. 9202387).
Regarding claim 6, Stone discloses all limitations of claim 5, as discussed above, and Stone discloses:
generate and display a radius of treatment encompassing at least one of the one or more tissue lesions (Fig. 74; [0205]: the three-dimensional reconstruction 1174 is shown in the image frame 1440 with virtual representations of any lesions 1598, 1560 superimposed thereon).
Stone does not explicitly disclose:
after generating and displaying the radius of treatment encompassing at least one of the one or more tissue lesions: expand the radius of treatment to encompass at least one tissue specimen collection site that does not comprise a tissue lesion.
	In related art of a method of generating a treatment plan, Gilboa, however, discloses:
after generating and displaying a radius of treatment to treat the one or more lesions detected in the biopsy results (Fig. 8; Col 9, lines 46-49):
expand the radius of treatment to encompass lesion-free tissue specimen collection sites (Fig. 9; Col 9, lines 55-56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product by Stone to function as claimed, since a method of generating a treatment plan by generating and displaying a radius of treatment to treat one or more lesions was well known in the art, as taught by Stone and Gilboa, and after generating and displaying the radius, expanding the radius to encompass lesion-free tissue specimen collection sites immediately adjacent to the detected lesions was well known in the art, as taught by Gilboa. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been since “ablation zone (treatment zone) cannot envelope the tumor entirely (with a single needle) … When more than one needle is needed, the needle’s distance and orientation relative to one another are adjusted to achieve maximum coverage of their combined ablation zones (treatment zones),” as taught by Gilboa (Col 9, lines 46-58).
Claims 7-8, 12-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stone.
Regarding claim 7, Stone discloses a system (at least Fig. 33 and 82) comprising:
a needle assembly (Fig. 9 and [0095]: needle assembly 100);
an actuator assembly connected to the needle assembly (Fig. 10 and [0100]: actuator assembly 200 is used with needle assembly 100 … An opening 214 in the front wall 210 allows the needle assembly 100 to extend from the actuator assembly 200);
an imaging system (Fig 33 and [0145]: imaging system 1032); and
a computer (Fig. 82 and [0218]-[0222]) coupled with a database (network 1827) and comprising a processor (processor 1820), memory (memory 1822), and a display device (visual display 1804),
the computer (Fig. 82: processor 1820, memory 1822, visual display 1804) configured to generate and implement a biopsy plan (at least Fig 58) by:
operating the imaging system to acquire one or more tissue images from an animal ([0145]: imaging system 1032, such as an ultrasound system 1034 with a transrectal ultrasound (TRUS) probe 1036 is used to provide transverse and sagittal images of the target tissue on a graphical user interface (GUI) 1104; [0218]: a device implementing the system 1102 described in reference to FIGS. 33-81);
generating a three-dimensional tissue model from the one or more tissue images ([0162]: construct a three-dimensional model of target tissue using a plurality of line contours appearing in each ultrasound image; Fig. 50-52; [0171]-[0179]);
developing a biopsy plan to collect tissue specimens from one or more tissue specimen collection sites on the three-dimensional tissue model (Fig. 58; [0183]: number of biopsy sites represented by array of dots 1516),
the computer selecting a selectable length of tissue specimen to be collected at each tissue specimen collection site (Fig. 57; [0182]: the system calculates the specific length necessary depending upon the location of the biopsy in prostate 1008);
determining whether one or more regions of tissue on the three-dimensional tissue model are beyond a specified distance from a tissue specimen collection site ([0182]: length of minimum section determines how close to the prostate capsule or contoured perimeter of the gland a biopsy will be taken);
collecting a tissue specimen of selected length comprising a single continuous tissue specimen ([0192]: full length of prostate 1008 at that site) with the needle assembly at each of the one or more locations on the animal that correspond to the one or more biopsy plan tissue specimen collection sites ([0190]: the actuator assembly 200 is used with the needle assembly 100 to excise a biopsy specimen specified by the length 1554 by setting the length of travel of the inner component 102);
displaying, on the three-dimensional tissue model, biopsy results associated with each of the one or more collected tissue specimens (Fig. 66 and 72 and [0200]-[0201]: For biopsy site "5", tumors 1-2 with Gleason value/start/end are shown as a 3D tumor on 3D prostate image),
displaying, on the three-dimensional tissue model and using the display device, and along the length of at least one of the one or more collected tissue specimens (Fig. 72: biopsy site "5" 1529 and biopsy length 1576), one or more tissue lesions (Fig. 72: three-dimensional tumor 1584; [0201]); and
generating a treatment plan to treat one or more tissue regions of the animal (Fig. 42: lesions 1598, 1560; [0204]-[0205]: After the pathology phase is complete a treatment plan is set up for the patient).
	Stone does not explicitly disclose in the same embodiment:
the computer configured to:
actuate the actuator assembly to extend the needle assembly into the animal at one or more locations on the animal that correspond to the one or more biopsy plan tissue specimen collection sites, and
retract the needle assembly.
	In a different embodiment, Stone, however, discloses:
actuating the actuator assembly to extend the needle assembly into the animal at the tissue specimen collection sites specified by the biopsy plan ([0193]: biopsy tissue specimen is taken; [0109]-[0110]: tissue specimen is excised from the target tissue by firing the cannula) and retracting the needle assembly ([0110]: moving the second carriage assembly 264 from its second position to a third position by returning the second carriage assembly 264 to its first position, re-exposing the core bed 116; [0100]: An opening 214 in the front wall 210 allows the needle assembly 100 to extend from the actuator assembly 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Stone to function as claimed, since a system comprising a needle assembly, an actuator assembly, and a computer and the system generating biopsy and treatment plans was well known in the art, as taught by Stone, and actuating the actuator assembly and retracting the needle assembly was well known in the art, as taught by Stone. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “excise the tissue specimen from the target tissue site,” as taught by Stone [0100], automatically by a computer with minimal user input.
Regarding claim 14, Examiner notes that the claimed method(s) is/are directed to method(s) of using the apparatus(es) disclosed in claim 7. Claim 14 is therefore made obvious by the teachings discussed above mutatis mutandis.
Regarding claims 8 and 15, Stone discloses all limitations of claims 7 and 14, respectively, as discussed above, and Stone further discloses:
after the computer develops the biopsy plan to collect tissue specimens from the one or more tissue specimen collection sites on the three-dimensional tissue model (Fig. 58; [0183]: number of biopsy sites represented by array of dots 1516): modifying the biopsy plan to alter one or more of diameter of the needle assembly, number or location of tissue specimen collection sites from which the needle assembly will collect tissue specimens, or length of continuous tissue specimen collected from each tissue specimen collection site (Fig. 59; [0184]: The skipped sites 1292 information allows a user to evaluate the biopsy plan and make changes to the biopsy plan to increase the amount of tissue included in the biopsy plan).
Regarding claims 12 and 19, Stone discloses all limitations of claims 7 and 14, respectively, as discussed above, and Stone further discloses:
the computer automatically calculates the selectable length of tissue specimen to be collected at each tissue specimen collection site ([0182]: the system calculates the specific length necessary depending upon the location of the biopsy in prostate 1008).
	Stone does not explicitly discloses in the same embodiment:
the computer automatically adjusting the selectable length of tissue specimen to be collected at each tissue specimen collection site.
	In a different embodiment, Stone, however, discloses:
adjusting the selectable length of tissue specimen to be collected at each tissue specimen collection site (Fig. 68-69; [0192]: change the recommended length of the biopsy core to a revised length of the biopsy core).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method by Stone to function as claimed, since a system comprising at least a computer and the system generating a biopsy plan was well known in the art, as taught by Stone, and adjusting a selectable length of tissue specimen was well known in the art, as taught by Stone. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to "allows the biopsy core to sample tissue from the full length of the prostate 1008 at that site," as taught by Stone ([0192]), without a user input.
Regarding claims 13 and 20,  Stone discloses all limitations of claims 12 and 19, respectively, as discussed above, and Stone further discloses:
the treatment plan specifies treatment of all tissue regions in which one or more lesions were detected in the biopsy results and all tissue regions adjacent to all tissue regions in which one or more lesions were detected in the biopsy results (Fig. 74: lesion 1598 and regions adjacent to lesion and [0203]-[0207]: three-dimensional reconstruction 1174 now displays the tissue structures and the extent of the lesions in the prostate and user then has the option of performing biopsy or treatment on the marked lesions and additional biopsies or treatment in different regions of the prostate as warranted).
Claim(s) 9-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone, as applied to claims 7 and 14 above, respectively, and further in view of Suehira (US Patent Pub No. 2016/0120524).
Regarding claims 9-11 and 16-18,  Stone discloses all limitations of claims 7 and 14, respectively, as discussed above, and Stone discloses:
the computer actuates the actuator assembly to extend the needle assembly into the animal (see 35 U.S.C. 103 rejections to claims 7 and 14 above);
modifying length of continuous tissue specimen collected from location of the needle assembly (Fig. 68-69; [0192]: change the recommended length of the biopsy core to a revised length of the biopsy core); and
modifying number or location of tissue specimen collection sites from which the needl assembly will collect continuous tissue specimens ([Fig. 59; [0184]: The skipped sites 1292 information allows a user to evaluate the biopsy plan and make changes to the biopsy plan to increase the amount of tissue included in the biopsy plan).
	Stone does not explicitly disclose:
after the computer actuates the actuator assembly to extend the needle assembly into the animal: verifying, using the imaging system, that location of the needle assembly in animal corresponds to a tissue specimen collection site specified by the biopsy plan (claims 9-11 and 16-18).
	In related art of a biopsy system (Fig. 1: biopsy support apparatus 100), Suehira, however, discloses:
verifying, using an imaging system, that location of a needle assembly in animal corresponds to a tissue specimen collection site specified by a biopsy plan (Fig. 3: step A8; [0063]: determine whether the search needle 203 has reached target 403).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method by Stone to function as claimed, since a biopsy system comprising a needle assembly and an imaging system was well known in the art, as taught by Stone and Suehira, and verifying, using an imaging system, that location of a needle assembly in animal corresponds to a tissue specimen collection site specified by a biopsy plan was well known in the art, as taught by Suehira. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “determine whether the search needle 203 has reached target 403,” as taught by Suehira ([0063]), before adjusting a biopy plan at a tissue specimen collection site.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793